COURT OF APPEALS












COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL PASO, TEXAS
 
BAKER HUGHES INTEQ,                                  )
                                                                              )               No.  08-04-00240-CV
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )               
109th District Court
LOTUS, L.L.C.,                                                    )
                                                                              )         
of Andrews County, Texas
Appellee.                           )
                                                                              )                    (TC# 15,749)
                                                                              )
 
 
O
P I N I O N
 
Pending before the
Court is a joint motion to dismiss this appeal pursuant to Tex.R.App.P. 42.1(a)(2).  The parties represent to the Court that all
matters in controversy in the underlying lawsuit have been settled by agreement
between the parties.  The parties request
that this appeal be dismissed and that the costs be assessed against the party
incurring same.  See Tex.R.App.P. 42.1(d).  The Court concludes that the motion should be
granted.  Therefore, we dismiss the
appeal with costs taxed against the party incurring same.
 
 
 
 
August
4, 2006
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.